Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claims 1 and 18 recite the limitation "thereof" in lines 3 and 4, respectively, and there is insufficient antecedent basis for this limitation in the claims.  Claims 2-21 are rejected as being dependent from a rejected claim.  Appropriate action is necessary.  No new matter should be entered.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makarov (US 2014/0020205), of record.

Regarding claim 1, Makarov discloses a dust collector for a vacuum cleaner (Figs 3-4, below), the dust collector comprising: 
a first cyclone 52 positioned within an outer case 32 of the dust collector to filter first contaminants from received air and to direct once filtered air toward an interior thereof [0016]; 
a second cyclone 34 accommodated in the interior of the first cyclone (Fig 4) to filter second contaminants from the once filtered air from the first cyclone [0016-17]; 
four inlets that are spaced apart from each other in a circumferential direction to direct the once filtered air toward the second cyclone (spaces between vanes 80 define inlets, Figs 3-4, [0019]); and 
a plurality of guide vanes 80 that direct the once filtered air from the first cyclone and toward the four inlets [0019].


    PNG
    media_image1.png
    583
    450
    media_image1.png
    Greyscale

                              
    PNG
    media_image2.png
    664
    492
    media_image2.png
    Greyscale

Regarding claim 2, Makarov discloses the limitations of claim 1, as described above, and further discloses a vortex finder 90 provided at an interior the second cyclone (Fig 4) to discharge twice filtered air from the second cyclone [0022], and wherein the plurality of guide vanes 80 are positioned between the vortex finder 90 and an inner circumference surface of the second cyclone 34 (Figs 3-4).

Regarding claim 3, Makarov discloses the limitations of claim 2, as described above, and further discloses wherein each of the plurality of guide vanes 80 spirally extends along the inner circumference surface of the second cyclone 34 to induce a rotational flow of air introduced to the interior of the second cyclone (Figs 3-4, [0019]).

Regarding claim 4, Makarov discloses the limitations of claim 2, as described above, and further discloses wherein the plurality of guide vanes 80 are spaced apart from each other along an outer circumference surface of the vortex finder 90 (Figs 3-4), and each of the four inlets is formed between an adjacent pair the interior guide vanes along the outer circumference surface of the vortex finder (Figs 3-4, [0019], and as described above).

Regarding claim 5, Makarov discloses the limitations of claim 4, as described above, and further discloses wherein the plurality of inlets are located at a common height in a height direction of the vortex finder (Figs 3-4).

Regarding claim 6, Makarov discloses the limitations of claim 4, as described above, and further discloses wherein each of the guide vanes 80 includes: 
a first end located higher than an end of a first other guide vane (upper end of each vane, Figs 3-4) that is adjacent in a first circumference direction, and 


Regarding claim 7, Makarov discloses the limitations of claim 2, as described above, and further discloses wherein an entrance 54 that extends toward an inner circumference surface of the outer case 32 is formed at an upper portion 44 of the outer case to rotate introduced air in a direction (Fig 4, [0016], [0026]).

Regarding claim 8, Makarov discloses the limitations of claim 7, as described above, and further discloses wherein each of the plurality of guide vanes 80 is formed to be inclined downward along the direction associated with the rotation of air (Figs 3-4, [0019]).

Regarding claim 9, Makarov discloses the limitations of claim 1, as described above, and further discloses a cover 106, 38 mounted on an upper end of the second cyclone to cover an annular first space between the first cyclone and the second cyclone (Fig 2, cover closing upper end of both cyclones including annular first space, radially outside of inlets), wherein the cover is spaced apart from the four inlets (cover disposed above the inlets) and defines a second space connecting the first space to the four inlets (Fig 4, second space connecting inlets and first space).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Makarov, as applied to claim 1, and further in view of Hallgren, et al. (US 10,052,579), of record.

Regarding claim 10, Makarov discloses the limitations of claim 1, as described above, and further discloses wherein the plurality of guide vanes 80 that direct the once filtered from the interior of the first cyclone and toward the four inlets are second guide vanes, and wherein the second guide vanes 80 spirally extend along an inner circumference surface of the second cyclone (Figs 3-4, above) to enhance the rotational flow of air introduced to an interior of the second cyclone through the four inlets of the second cyclone [0019], however, 
Makarov does not explicitly disclose wherein the dust collector further comprises: a first guide vane that spirally extends from an annular first space between the first cyclone and the second cyclone to induce a rotational flow so as to direct air introduced into the first space toward the four inlets of the second cyclone.  
Hallgren is also concerned with a cyclonic dust collector with a lateral inlet, and Hallgren teaches a plurality of guide vanes 110 to function as a “swirl generator 106” to “assist in controlling and/or inducing a cyclone movement” (Figure 3, col 3, line 33-67), which additionally causes “the flow to be oriented along the [rotational] path even when the flow rate is lower than the flow rate otherwise intended for a given dust collector” (col 5, lines 42-47).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention 

Regarding claim 11, Makarov, as modified, discloses the limitations of claim 10, as described above, and further discloses wherein the dust collector includes a plurality of the first guide vanes 110 (as described above), and the plurality of the first guide vanes are spaced from each other at a prescribed interval along at least one of an inner circumference surface of the first cyclone or an outer circumference surface of the second cyclone (as modified, Hallgren, col 3, line 50 – col 4, line 10).

Regarding claim 12, Makarov, as modified, discloses the limitations of claim 11, as described above, and further discloses wherein an entrance 54 that extends toward an inner circumference surface of the outer case 32 is formed at an upper region 44 of the outer case to rotate air in one direction (Fig 4, [0016]), and the first guide vanes 110 are inclined upward along the one direction to rotate and move air introduced into the first space upward in the one direction (as modified, Hallgren, col 3, line 50 – col 4, line 10).

Regarding claim 13, Makarov, as modified, discloses the limitations of claim 11
Regarding claim 14, Makarov, as modified, discloses the limitations of claim 11, as described above, and further discloses wherein each of the second guide vanes 80 is formed to be inclined downward along the one direction to cause the air rotated and moved upward in the one direction along the exterior guide vanes to be rotated and moved downward in the one direction and introduced to an interior of the second cyclone 34 (Figs 3-4, [0019]).

Regarding claim 15, Makarov, as modified, discloses the limitations of claim 11, as described above, and further discloses wherein a vortex finder 90 is provided at a center of the second cyclone (Figs 3-4) to discharge air from which the second contaminants are separated [0022], and the each of second guide vanes 80 is provided between the vortex finder and an inner circumference surface of the second cyclone (Fig 4).

Regarding claim 16, Makarov, as modified, discloses the limitations of claim 15, as described above, and further discloses wherein the plurality of second guide vanes 80 are spaced apart from each other at a prescribed interval along an outer circumference surface of the vortex finder 90 (Figs 3-4, [0019]).

Regarding claim 17, Makarov, as modified, discloses the limitations of claim 15, as described above, and further discloses wherein a plurality of ribs (102, comprising two ribs meeting in the middle, Fig 4) that extend in a radial direction are provided at an interior of the vortex finder to mitigate a rotational flow of discharged air [0023].

Regarding claim 18, Makarov, as modified, discloses the limitations of claim 10, as described above, and further discloses wherein the first cyclone includes: a housing (84, Figure 4) that accommodates the second cyclone therein, and having an opening (opening at lower end of housing 84, Fig 4) communicating with the interior of the first cyclone on an outer 

Regarding claim 19, Makarov, as modified, discloses the limitations of claim 18, as described above, and further discloses wherein an outlet of the second cyclone (lower end of cyclone 34) passes through a bottom surface of the housing (Fig 4), and an inner case 88 is positioned at a lower region of the housing (Fig 4) to receive the outlet of the second cyclone so as to collect the second contaminants discharged through the outlet within the inner case [0020].  

Regarding claim 20, Makarov, as modified, discloses the limitations of claim 19, as described above, and further discloses wherein the first contaminants are collected between an inner circumference surface of the outer case and an outer circumference surface of the inner case (Fig 4, [0021]), and wherein the dust collector further comprises a lower cover 46 that is hinge-coupled to the outer case (Fig. 3, with all but one fastener removed, cover 46 can be rotated or hinged out of the way) to seal bottom openings of the outer case and the inner case when the lower cover is closed, and the first contaminants collected within the outer case and the second contaminants collected in the inner case are discharged at a same time from the dust collector when the lower cover is opened.




Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Makarov in view of Hallgren, as applied to claim 20, and further in view of Arnold (US 7,419,522), of record.

Regarding claim 21, Makarov, as modified, discloses the limitations of claim 20, as described above, but does not explicitly discloses a plurality of ribs that protrude inward from an inner circumference surface of the outer case.  Arnold is also concerned with a cyclonic dust collection unit and teaches providing inward-facing ribs 151 (Fig 7) that help to prevent re-entrainment of dirt during the operation of the device (col 6, lines 22-33).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Makarov, as modified, by adding the ribs 151 of Arnold in the dust collection area to disrupt the cyclonic flow and inhibit re-entrainment of dust particles, as described.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,791,898. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention claimed in of Patent ‘898 is generally consistent with the invention of the instant application recited in claims 1-21.  




Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8548.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D KELLER/Primary Examiner, Art Unit 3723